  Case 20-20430       Doc 39   Filed 08/05/21 Entered 08/05/21 12:13:55              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     20-20430
Nora Anderson                                )
                                             )               Chapter: 13
                                             )
                                                             Honorable Donald R. Cassling
                                             )
                                             )
               Debtor(s)                     )

 ORDER TO EXTEND TIME FOR DEBTOR TO FILE CLAIM ON BEHALF OF CREDITOR

        THIS MATTER coming to be heard on the DEBTOR'S MOTION TO EXTEND TIME FOR
DEBTOR TO FILE CLAIM ON BEHALF OF CREDITOR, the Court having jurisdiction, with due
notice having been given to all parties in interest, the Court orders as follows:

  IT IS SO ORDERED:

  1. The time for the Debtor to file a unsecured general nonpriority claim on behalf of Social Security
Administration is extended to August 19, 2021 and that the claim shall be allowed as timely, and

  2. Nothing in this Order shall require the Trustee to perform collections from creditors pursuant to
any prior plan.

  No objection to the motion having been lodged within the time required by Amended General Order
No. 20-03, any potential objections have been waived, and the motion is therefore granted.


                                                          Enter:


                                                                   Honorable Donald R. Cassling
Dated: August 05, 2021                                             United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
